The defendant’s petition for certification for appeal from the Appellate Court, 34 Conn. App. 833 (AC 11058), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that Public Acts 1993, No. 93-77, applied to the defendant’s claim because that claim was not a ‘final judgment’ within the meaning of Public Acts 1993, No. 93-77?
“2. If the answer to question 1. is yes, did the Appellate Court properly conclude that the application of Public Acts 1993, No. 93-77, to the facts of *920this case did not violate the plaintiff’s rights under: (a) article first, § 1, of the Connecticut constitution; (b) article first, § 10, of the United States constitution; (c) the due process clause of the fourteenth amendment to the United States constitution; or (d) article first, § 10, of the Connecticut constitution?”
Decided September 20, 1994
The Supreme Court docket number is SC 15039.
George H. Romania, in support of the petition.